DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7 and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson (US 6159214) in view of Malone (US 7837735).
Michelson discloses a trajectory control tool for preparing an intervertebral space to receive an implant, the tool including: a fastening portion 1201 extending across an anterior surface of the spine; a mill guide or sleeve 1216 slidably engaging plate 1201 and having a port 1218 to guide instruments such as milling tools for preparing the intervertebral space to receive a fusion implant.  Sleeve 1216 is oriented at an angle or compound angle” with respect to the cranio-caudal axis and the medio-lateral axis such that an opening having an angular configuration may be created in intervertebral space (Figs. 68-72, col. 23, lines 7-67 and col. 24, lines 1-2).
Michelson discloses the use of the trajectory control tool to prepare intervertebral space for receipt of a spinal fusion implant.  However, Michelson is silent about the structure of the spinal fusion implant.
Malone teaches a spinal fusion cage 20 constructed of metal or ceramic including: a porous plug portion 22 and a fastening portion in the form of threads 54; a cap 48; and a cavity 28 filled with bone graft or osteogenic material (Figs. 2-6 and 13, col. 7, lines 59-67, cols. 8-11 and col. 12, lines 1-42).
Therefore, it would have been recognized by one of ordinary skill in the art at the time the invention was made that applying the known technique of providing a spinal fusion cage, as taught by Malone, in the Michelson method would have yielded predictable results, i.e., fusion of adjacent vertebrae with decompression of neural elements.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson (US 6159214) in view of Santilli (US 6572619).
Michelson discloses a trajectory control tool for preparing an intervertebral space to receive an implant, the tool including: a fastening portion 1201 extending across an anterior surface of the spine; a mill guide or sleeve 1216 slidably engaging plate 1201 and having a port 1218 to guide instruments such as milling tools for preparing the intervertebral space to receive a fusion implant.  Sleeve 1216 is oriented at an angle or compound angle”3 with respect to the cranio-caudal axis and the medio-lateral axis such that an opening having an angular configuration may be created in intervertebral space (Figs. 68-72, col. 23, lines 7-67 and col. 24, lines 1-2).
Michelson discloses the use of the trajectory control tool to prepare intervertebral space for receipt of a spinal fusion implant.  However, Michelson is silent about the structure of the spinal fusion implant.
Santilli teaches a type of spinal fusion implant including a porous cage attached to a plate wherein the implant and plate are made of a polymer such as PEEK or a metal (Figs. 1A, 1B, col. 3, lines 7-67, col. 4 and col. 5, lines 1-45).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing an implant, as taught by Santilli, while utilizing the method of Michelson, would have yielded predictable results, i.e., fusion using an implant that is non-reactive in the patient’s body.

Response to Arguments
Applicant's arguments have been fully considered by the Examiner and are not found to be persuasive with respect to the various rejections under 35 USC 103(a).  The Terminal Disclaimer filed on February 11, 2021 has been approved, overcoming the double patenting rejections made in the previous office action. 
Regarding the rejections under 35 USC 103(a), it is the Examiner’s position that the trajectory control sleeve of Michelson is configured or fully capable of forming the access channel in the vertebra without entering an adjacent disc space since this depends on where the trajectory control sleeve is positioned and does not imply any 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

March 26, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775